Exhibit 10.2

 

Joinder Agreement

 

THIS JOINDER AGREEMENT (the “Agreement”), dated as of March 17, 2005, is by and
between Owens & Minor Healthcare Supply, Inc., a Virginia corporation (the
“Applicant Subsidiary”), and Bank of America, N.A., in its capacity as
Administrative Agent under that certain Amended and Restated Credit Agreement
(as amended and modified, the “Amended and Restated Credit Agreement”) dated as
of May 4, 2004 among Owens & Minor Distribution, Inc., a Virginia corporation
and Owens & Minor Medical, Inc., a Virginia corporation, the Guarantors
identified therein, the Banks identified therein, Bank of America, N.A., as
Administrative Agent. All of the defined terms in the Amended and Restated
Credit Agreement are incorporated herein by reference.

 

The Borrower Representative is required by Section 7.11 of the Amended and
Restated Credit Agreement to cause the Applicant Subsidiary to become a
“Guarantor”. Accordingly, the Applicant Subsidiary hereby agrees with the
Administrative Agent, for the benefit of the Banks, as follows:

 

1. The Applicant Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Subsidiary will be deemed to be a
party to the Amended and Restated Credit Agreement and a “Guarantor” for all
purposes of the Amended and Restated Credit Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Amended and
Restated Credit Agreement. The Applicant Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Amended and Restated
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the Applicant Subsidiary hereby (i) jointly and severally together
with the other Guarantors, guarantees to each Bank and the Administrative Agent,
as provided in Section 4 of the Amended and Restated Credit Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

 

2. The address of the Applicant Subsidiary for purposes of all notices and other
communications is the address set forth for the other Credit Parties in Section
11.1 of the Amended and Restated Credit Agreement.

 

3. The Applicant Subsidiary hereby waives acceptance by the Administrative Agent
and the Banks of the guaranty by the Applicant Subsidiary under Section 4 of the
Amended and Restated Credit Agreement upon the execution of this Agreement by
the Applicant Subsidiary.

 

4. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

 

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Virginia.

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Applicant Subsidiary has caused this Joinder Agreement
to be duly executed by its authorized officers, and the Administrative Agent,
for the benefit of the Banks, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

OWENS & MINOR HEALTHCARE SUPPLY, INC.

By:

 

/s/ Grace R. den Hartog

Name:

 

Grace R. den Hartog

Title:

 

Senior Vice President, General Counsel

Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ B. Kenneth Burton, Jr.

Name:

 

B. Kenneth Burton, Jr.

Title:

 

Vice President

 